DETAILED ACTION
Claims 1-17 are pending.
Claims 1-7 have been elected and examined.
Claims 8-17 are withdrawn and have not been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of KR 10-2019-0084083 was electronically retrieved by the USPTO on February 20, 2020.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on December 13, 2021, is acknowledged.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because of the following minor informalities:
On page 40, lines 9-10, “the program data” lacks antecedent basis because there is program data in lines 2 and 5 on the same page.  Please clarify which is being referred to.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph [0055], “one super block 1 super BLK1” is grammatically incorrect and must be reworded.
In paragraph [0062], lines 2-3, should “a different” be replaced with --the same--?  This paragraph refers to FIG.6 and replaces BLK22 with BLK23.  Both of these blocks are in the same plane, not different planes.
In paragraph [0064], lines 2-3, it appears that “that same” should be replaced with --a different--.  This paragraph refers to FIG.7 and replaces BLK22 with BLK13.  Both of these blocks are in different planes, not the same plane.
Appropriate correction is required.

Drawings
All FIGs are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process 

1.	Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck “Print in grayscale (black and white)”;
5.	Uncheck “Save ink/toner”;
6.	Click “Advanced”;

8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review the final drawings for potential unintended consequences of this process (for instance, where text becomes harder to read, please change the font appropriately).
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8-17 are objected under 37 CFR 1.121 for failing to include the proper status identifiers.  Claims 8-17 are related to a non-elected invention and, thus, must include the “(Withdrawn)” status identifier going forward, unless applicant wishes to cancel or amend them.  Note that a claim that is withdrawn but currently amended may include an identifier of “(Withdrawn - Currently Amended)”.
Claim 3 is objected to because of the following informalities:
Replace “the first and second instructions” with --the first instructions and the second instructions--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such claim limitation(s) and its/their interpretation(s) is/are as follows:
In claims 1 and 6, “an instruction set performer configured to sequentially perform instructions in the instruction set and generate an interrupt…” and “the instruction set performer accesses a die…and holds execution…”.  This performer is no less generic than any other known nonce terms that perform functions (e.g. unit, component, device, etc.).  The examiner has been unable to locate sufficient structure corresponding to the performer in the specification.  Only black box 2130c is shown.  As such, broadest reasonable interpretation is taken, for prior art purposes, and related 112(a)/(b) rejections are included below.

The examiner additionally notes that the “instruction set configurator” of at least claim 1 does not invoke 112(f) because it fails prong (A) of the three-prong test.  That is, a configurator is not taken to be a generic substitute for “means”.  Instead, “configurator” has known meaning in the art.  Wiktionary, cited and attached herewith, defines a configurator as “a small software application intended to assist in the configuration of a particular part of the system”.  This term is similarly defined by other online dictionaries, including The Free Dictionary, Collins Dictionary, and others, none of which are cited/attached herewith.  As such, a configurator is a term of art with known meaning, not a generic substitute for means.  For purpose of prior art examination, the claimed configurator is interpreted as defined.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1 and 6, the “instruction set performer” for performing the various claimed functions invokes 112(f).  As described above, the disclosure does not provide adequate structure to perform the claimed functions associated with the performer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-7 are rejected due to their dependent on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1 (page 34, line 10), “the program data”, which could refer back to the program data on page 34, line 3 or line 5.
In claims 1 and 6, the “instruction set performer” for performing its claimed functions invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The examiner has found no hint of hardware structure in the specification to which the performed is to be limited.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, U.S. Patent No. 2020/0125294, in view of the examiner’s taking of Official Notice and Ko, KR 20030039644.
Referring to claim 1, a memory controller (FIG.1, at least 140.  Note that the memory controller could also be interpreted to additionally include host 101) comprising:
a buffer memory configured to store program data (from paragraph [0076], memory 130 in the controller includes cache.  From paragraph [0046], this cache is used to temporarily hold/buffer the data while it waits to be written to memory 110);
b) an instruction set unit configured to configure an instruction set describing a procedure for programming program data stored in the buffer memory to target memory blocks (see [paragraph [0046].  A procedure to write data stream 52A and to write data stream 52B is provided.  The controller recognizes that the writes are to occur to target blocks in the same plane on the same die.  As such, a unit will configure the writes in a swapping fashion such that some of 52A is written, then some of 52B is written, and then more of 52A is written, and then more of 52B is written, and so on.  At least some of these writes form the instruction set);
c) an instruction set performer configured to sequentially perform instructions in the instruction set (see paragraph [0046].  The inherent write instructions to write parts of streams 52A and 52B in swapping fashion are sequentially performed); and
d) wherein the instruction set unit configures the instruction set differently according to whether a non-interleaving block group exists among the target memory blocks (see paragraphs [0043], [0046], and [0082].  For any procedure writing to different dies, or two different planes of the same die (e.g. to an interleaving group), the instruction set is configured in a simultaneous (non-swapping way), whereas, as described above, if a procedure writes multiple streams to different blocks within the same plane on the same die (e.g. to a non-interleaving group), the writes are configured as partial alternating writes).
e) Parker has not taught that the instruction set unit is an instruction set configurator, i.e., software (per its known definition).  However, the examiner notes that hardware and software are logically equivalent and, thus, either implementation could be used to achieve respective unit is a software unit, thereby forming an instruction set configurator. 
f) Parker has not taught that the instruction set performer is configured to generate an interrupt at a time of completion of performance of a last instruction among the instructions, nor a central processing unit configured to erase the program data stored in the buffer memory when the interrupt is received from the instruction set performer.  However, Ko has taught receiving an interrupt when data transmission completes and deleting the contents of the transmission buffer (see the last paragraph).  This is useful to allow other data to be stored in the buffer and/or for increased security (if the data exists in one less place, that is one less place that is susceptible to attack to try to obtain data).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker such that the instruction set performer is configured to generate an interrupt at a time of completion of performance of a last instruction among the instructions, and such that the memory controller is configured to erase the program data stored in the buffer memory when the interrupt is received from the instruction set performer.  While Parker and Ko do not set forth that the memory controller includes a central processing unit to perform the erase, the examiner asserts that including a CPU within a memory controller is known in the art for increased capability, and for controlling the overall operation of the memory controller.  The examiner asserts that it is not critical which component carries out the erasure, and one of ordinary skill in the art would recognize that erasing would naturally be performed by a 
Referring to claim 2, Parker, as modified, has taught the memory controller of claim 1, wherein, when the non-interleaving block group exists, the instruction set configurator separately configures first instructions corresponding to a first memory block of the non-interleaving block group and second instructions corresponding to a second memory block of the non-interleaving block group (see paragraph [0046].  When there is a non-interleaving group, first instructions to write part of stream 52A to a first block are separated from second instructions to write a next part of stream 52A to a second block). 
Referring to claim 3, Parker, as modified, has taught the memory controller of claim 2, wherein the instruction set configurator configures third instructions corresponding to an interleaving block group among the target memory blocks separately from the first and second instructions (see paragraph [0046].  There would be third instructions to write part of data stream 52B). 
Referring to claim 4, Parker, as modified, has taught the memory controller of claim 3, wherein the instruction set configurator configures the instruction set such that the second instructions are set to be performed after the third instructions (see paragraph [0046].  The third instructions would execute between the first and second instructions to write the corresponding portion of stream 52B). 
Referring to claim 5, Parker, as modified, has taught the memory controller of claim 2, wherein the target memory blocks are included in a plurality of dies (FIG.1 shows N dies , and first and second memory blocks in the non-interleaving block group among the target memory blocks are in the same plane among a plurality of planes included in any of the dies (see paragraph [0046].  Note that at least part of stream 52A is being written to a first memory block in leftmost plane 10, while at least part of stream 52B is being written to a second memory block in leftmost plane 10). 
Referring to claim 6, Parker, as modified, has taught the memory controller of claim 5, wherein the instruction set performer accesses a die in which the non-interleaving block group is included according to the first instructions (again, see paragraph [0046]), or the second instructions (again, see paragraph [0046])), (please note that the struck through language is not mapped to the prior art because it is alternative in nature and not required by the claim). 
Referring to claim 7, Parker, as modified, has taught the memory controller of claim 1, wherein, when the non-interleaving block group does not exist, the instruction set configurator separately configures first instructions corresponding to a first interleaving block group among the target memory blocks and second instructions corresponding to a second interleaving block group among the target memory blocks (again, if there is no non-interleaving block, i.e., there is an interleaving block, then first instructions will store to blocks in one plane while second instructions will store to blocks in another place).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Avila has taught write operation for defect management.  FIGs.12-18 show timing of various writes/reads, to the same die and to different dies.
Oh et al., has taught configuring memory blocks into super blocks, and replacing a bad block.
Asaoka has taught a memory controller including a processor that can control the operation of the memory controller.  This is at least one reference than can be used to support the examiner’s taking of Official Notice.
Gao et al., has taught Plane Level Parallelism Exploration for High Performance SSDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/David J. Huisman/Primary Examiner, Art Unit 2183